DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al US Publication No. 2014/0267858 in view of Ladd et al US Publication No. 2017/0214869.

Regarding claim 1 Ohtsuki et al discloses of Fig. 1 – 22B, of applicant’s an image sensor (paragraph 0079 an imaging device is an image sensor) comprising: a pixel array comprising a plurality pixels arranged in a plurality of pixel clusters coupled to a plurality of column busses (paragraph 0079 – 0080, Fig. 10, a pixel array 2 comprising a plurality pixels 1 arranged in a plurality of pixel column clusters coupled to a plurality of column busses SIG1 to SIG8); a plurality of voltage supplies coupled to the plurality of pixel clusters, wherein pixel clusters in adjacent column busses are supplied with different voltage supplies (paragraph 0084 the power source line VDD1 and the power source line VDD2 are alternately arranged for columns providing for a plurality of voltage supplies VDD1 and VDD2 coupled to the plurality of pixel column clusters for each of the different VDD1 and VDD2, wherein pixel column clusters in adjacent column busses SIG1 to SIG8 are supplied with different VDD1 and VDD2  voltage supplies); and a controller configured to selectively couple a pixel signal of a pixel cluster to a column bus (paragraph 0127 the system controller 64 controls the imaging device 62 and the camera signal processing circuit 63 where (paragraph 0051 each of the read circuits 4 has a function of reading the above-described pixel signals from the imaging region 2 such that and a controller 64 is configured to selectively couple a pixel signals from pixels 1 of a pixel column cluster to a column busses SIG1 to SIG8 during a readout);

Ohtsuki et al discloses an imager pixel selection circuit with pixels output onto different output signal line powered by different voltage lines but does not expressively 

Ladd et al teaches an imager circuit with imager column lines input to a mux which are then selected for analog to digital conversion. Ladd et al teaches of Fig. 1 – 25, of applicant’s and ping-pong readout circuitry (paragraph 0089 each read-out block 397 includes a set of m (per-column) multi-bank sample and hold circuits 401, a corresponding set of m comparators and read-enable logic circuits 403, m:1 multiplexers 402 and 408, column-shared programmable gain amplifier 411 and column-shared ADC circuit 413 where the m:1 multiplexers 402 and 408 outputting signals to the column-shared ADC circuit 413 forms a ping-pong readout circuit) comprising: multiplexing (MUX) circuitry coupled to the plurality of column busses (paragraph 0089, Fig. 25, multiplexing (MUX) circuitry 402 and 408 is coupled to the plurality of column busses from pixel blocks 395); and a plurality of analog-to-digital converters (ADCs) coupled to the MUX circuitry (paragraph 0089, Fig. 25, and a plurality of analog-to-digital converters (ADCs) 413 coupled to the MUX circuitry 402 and 408); selectively couple a pixel signal of a pixel cluster to a column bus to an ADC through the MUX circuitry for signal conversion (paragraph 0089, Fig. 25, the MUX circuitry 402 and 408 selectively couple a pixel signal from pixel blocks 395 of a pixel cluster to a column bus to an ADC 413 for signal conversion). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify 

Regarding claim 2 the combination of Ohtsuki et al in view of Ladd et al, Ladd et al further teaches wherein the MUX circuitry comprises a plurality of multiplexers, each multiplexer comprising M inputs coupled to M different column busses and an output coupled to one of the ADCs, M being a positive integer greater than unity (paragraph 0089, Fig. 25, each read-out block 397 includes m:1 multiplexers 402 and 408 outputting signals to the column-shared ADC circuit 413 such that the MUX circuitry comprises a plurality of multiplexers 402 and 408, each multiplexer 402 and 408 comprising M inputs coupled to M different column busses and an output coupled to one of the ADCs 413, M being a positive integer greater than unity).

Regarding claim 4 the combination of Ohtsuki et al in view of Ladd et al further teaches wherein each pixel cluster comprises a matrix of P pixel columns and Q pixel rows, and the MUX circuitry comprises a plurality of multiplexers each comprising P inputs and one output coupled to one of the ADCs, P and Q being positive integers greater than two (Ohtsuki et al in paragraph 0079 – 0080, Fig. 10, a pixel array 2 comprising a plurality pixels 1 arranged in a plurality of pixel column clusters coupled to a plurality of column busses SIG1 to SIG8. Ladd et al in paragraph 0089, Fig. 25, each 

Regarding claim 9 the combination of Ohtsuki et al in view of Ladd et al further teaches wherein each of the pixel clusters is arranged as a 2 by 2 pixel matrix, and the MUX circuitry comprises a plurality of 2-to-1 analog multiplexers (Ohtsuki et al in paragraph 0079 – 0080, Fig. 10, a pixel array 2 comprising a plurality pixels 1 arranged in a plurality of pixel column clusters coupled to a plurality of column busses SIG1 to SIG8. Ladd et al in paragraph 0089, Fig. 25, each read-out block 397 includes m:1 multiplexers 402 and 408 outputting signals to the column-shared ADC circuit 413 such that each of the pixel column clusters is arranged as a 2 by 2 pixel matrix, in Fig. 10 where pixel 1 make up columns of pixels and one row of pixels for each VDD1 and VDD2, and the MUX circuitry 402 and 408 comprises a plurality of 2-to-1 (m:1) analog multiplexers 402 and 408).

Regarding claim 10 the combination of Ohtsuki et al in view of Ladd et al further teaches wherein the pixel clusters are arranged in an array of R columns by S rows pixel matrix, and the MUX circuitry comprises a plurality of R-to-1 analog multiplexers, R 

Regarding claim 17, claim 17 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where the combination of Ohtsuki et al in view of Ladd et al further teaches the additional claim limitation of applicant's a method for reading out pixel signals from an image sensor (Ohtsuki et al in paragraph 0127 the system controller 64 controls the imaging device 62 and the camera signal processing circuit 63 where (paragraph 0051 each of the read circuits 4 has a function of reading the above-described pixel signals from the imaging region 2 is a method for reading out pixel signals from an image sensor) comprising: coupling each input of the set of inputs of a multiplexer to a column bus of the column busses; time sequentially reading out pixel signals in pixel clusters associated with a set of column busses; alternatively selecting a column bus from the set of column busses to an output of the multiplexer by the controller; converting a pixel signal disposed on the selected column by an ADC coupled to the multiplexer (Ohtsuki et al in paragraph 0127 the system controller 64 

Regarding claim 18 of applicant’s wherein the set of inputs of a multiplexer comprise N inputs, the set of column busses comprise N column busses, N being a positive integer equal to or greater than two.  Claim 18 is rejected for the reasons found in rejected claims 2 and 17 above.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al US Publication No. 2014/0267858 in view of Ladd et al US Publication No.  as applied to claim 1 above, and further in view of Brown et al US Publication No. 2005/0151571.

Regarding claim 5 of the combination of Ohtsuki et al in view of Ladd et al, Ohtsuki et al teaches a plurality of voltage supplies VDD1 and VDD2 that are electrically separated from each other but the combination of Ohtsuki et al in view of Ladd et al does not expressively teach wherein the voltage supplies comprise two low-dropout voltage regulators (LDOs) having a same nominal voltage;

Brown et al teaches using low-dropout voltage regulators with a nominal voltage output. Brown et al teaches of Fig. 1, of applicant’s wherein the voltage supplies comprise two low-dropout voltage regulators (LDOs) having a same nominal voltage (paragraph 0059 the nominal 4.5V output voltage is regulated by a low dropout voltage regulator connected to the output terminal such that the voltage supplies comprise two low-dropout voltage regulators (LDOs) having a same nominal voltage). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ohtsuki et al in a manner similar to Brown et al. Doing so would result improving Ohtsuki et al invention in a similar way as Brown et al – namely the ability to provide using low-dropout voltage regulators with a nominal voltage output, in Brown et al invention, to the imager pixel selection circuit in Ohtsuki et al invention.

Regarding claim 19 of applicant’s wherein the plurality of voltage supplies comprise two low-dropout voltage regulators having a same nominal voltage and .

Claims 6 – 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki et al US Publication No. 2014/0267858 in view of Ladd et al US Publication No. 2017/0214869 as applied to claim 1 above, and further in view of Matsumoto et al US Publication No. 2018/0278876.

Regarding claim 6 the combination of Ohtsuki et al in view of Ladd et al teaches an imager pixel selection circuit with pixels output onto different output signal line powered by different voltage lines where imager column lines input to a mux which are then selected for analog to digital conversion but do not expressively teach wherein each of the ADCs comprises a comparator and a counter;

Matsumoto et al teaches an imager analog to digital convertor with a comparator and a counter. Matsumoto et al teaches of Fig. 1 – 11, of applicant’s wherein each of the ADCs comprises a comparator and a counter (paragraph 0031 – 0032 each A/D 
conversion circuit includes a PGA (Programmable Gain Amplifier), a comparator, and a counter latch). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ohtsuki et al in a manner similar to Matsumoto et al. Doing so would result improving Ohtsuki et al invention in a similar way as Matsumoto et al – namely the ability to provide an imager analog to digital convertor with a comparator and a counter, in Matsumoto et al invention, to the imager 

Regarding claim 7 the combination of Ohtsuki et al in view of Ladd et al further in view of Matsumoto et al further teaches wherein each of the ADCs comprises a comparator, a counter, and an amplifier disposed between the MUX circuitry and the comparator (Matsumoto et al in paragraph 0031 – 0032 each A/D conversion circuit includes a PGA (Programmable Gain Amplifier), a comparator, and a counter latch where the PGA amplifier is disposed between the MUX circuitry and the comparator).

Regarding claim 8 the combination of Ohtsuki et al in view of Ladd et al further in view of Matsumoto et al further teaches further comprising a data storage coupled to the plurality of ADCs and configured to store converted data of the pixels (Matsumoto et al in paragraph 0036 the signal processing unit 20 stores an interim result of the signal processing on the memory unit 21 as necessary such that memory unit 21 comprising a data storage coupled to the plurality of ADCs and configured to store converted data of the pixels from the signal processing unit 20 after the ADC’s).

Regarding claim 20 of applicant’s wherein each of the ADCs comprises a comparator and a counter. Claim 20 is rejected for the reasons found in rejected claims 6 and 17 above.

Allowable Subject Matter

s 11 – 16 are allowed.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/MARK T MONK/Primary Examiner, Art Unit 2696